DENNIS, Judge,
concurs with reasons.
I respectfully concur. The purpose of R.S. 9:2795, as stated in Act 615 of 1975, is to provide an. incentive for private landowners to make land and water areas available to the public for recreational purposes by limiting the tortious liability of such landowners. The statute was not intended to grant the state immunity from liability for injuries occurring on state-owned land used for recreational purposes, regardless of the characteristics of the land upon which the injury occurred.